Citation Nr: 1210543	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  08-30 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from September 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which in part, denied entitlement to TDIU.  

In November 2010, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

The case was previously before the Board in December 2010, when it was remanded for examination of the Veteran and medical opinions.  The requested development has been completed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

In February 2012, prior to the promulgation of a decision in the appeal, entitlement to TDIU was granted.  


CONCLUSION OF LAW

The criteria for dismissal of the appeal for entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  

In February 2012, prior to the promulgation of a decision in the appeal, entitlement to TDIU was granted.  For some unknown reason, the claim was returned to the Board.  The benefit sought on appeal has been granted.  There remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal.  Dismissal is warranted.


ORDER

The appeal is dismissed.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


